

115 S3395 IS: Supporting Veterans in STEM Careers Act
U.S. Senate
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3395IN THE SENATE OF THE UNITED STATESAugust 28, 2018Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo promote veteran involvement in STEM education, computer science, and scientific research, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Veterans in STEM Careers Act. 2.DefinitionsIn this Act:
 (1)DirectorThe term Director means the Director of the National Science Foundation. (2)FoundationThe term Foundation means the National Science Foundation.
 (3)STEMThe term STEM has the meaning given the term in section 2 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621 note).
 (4)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. 3.Supporting veterans in STEM education and computer science (a)Supporting veteran involvement in scientific research and STEM educationThe Director shall, through the research and education activities of the Foundation, encourage veterans to study and pursue careers in STEM and computer science, in coordination with other Federal agencies that serve veterans.
 (b)Veteran outreach planNot later than 180 days after the date of enactment of this Act, the Director shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a plan for how the Foundation can enhance its outreach efforts to veterans. Such plan shall—
 (1)report on the Foundation’s existing outreach activities; (2)identify the best method for the Foundation to leverage existing authorities and programs to facilitate and support veterans in STEM careers and studies, including teaching programs; and
 (3)include options for how the Foundation could track veteran participation in research and education programs of the Foundation, and describe any barriers to collecting such information.
 (c)National Science Board indicators reportThe National Science Board shall provide in its annual report on indicators of the state of science and engineering in the United States any available and relevant data on veterans in science and engineering careers or education programs.
 (d)Robert Noyce Teacher Scholarship Program updateSection 10 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1) is amended—
 (1)in subsection (a)(5)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (C)higher education programs that serve or support veterans.; and (2)in subsection (b)(2)(F)—
 (A)by striking and students and inserting , students; and (B)by inserting , and veterans before the period at the end.
 (e)National Science Foundation Teaching Fellowships and Master Teaching Fellowships updateSection 10A(d) of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1a(d)) is amended—
 (1)in paragraph (3)(F)— (A)by striking and individuals and inserting , individuals; and
 (B)by inserting , and veterans before the period at the end; and (2)in paragraph (4)(B), by inserting and veterans before the period at the end.
 (f)National Science Foundation Computer and Network Security Capacity Building Grants updateSection 5(a) of the Cyber Security Research and Development Act (15 U.S.C. 7404(a)) is amended— (1)in paragraph (1), by inserting and students who are veterans after these fields; and
 (2)in paragraph (3)— (A)in subparagraph (I), by striking and at the end;
 (B)by redesignating subparagraph (J) as subparagraph (K); and (C)by inserting after subparagraph (I) the following:
						
 (J)creating opportunities for veterans to transition to careers in computer and network security; and. (g)Graduate traineeships in computer and network security research updateSection 5(c)(6)(C) of the Cyber Security Research and Development Act (15 U.S.C. 7404(c)(6)(C)) is amended by inserting or veterans after disciplines.
			(h)Veterans and military families STEM education interagency working group
 (1)In generalThe Director of the Office of Science and Technology Policy shall establish or designate an interagency working group to coordinate Federal programs and policies for transitioning and training veterans and military spouses for STEM careers.
 (2)Duties of interagency working groupThe interagency working group under paragraph (1) shall— (A)coordinate any Federal agency STEM outreach activities and programs for veterans and military spouses; and
 (B)develop and facilitate the implementation by participating agencies of a strategic plan, which shall—
 (i)specify and prioritize short- and long-term objectives; (ii)specify the common metrics that will be used by Federal agencies to assess progress toward achieving such objectives;
 (iii)identify barriers veterans face in reentering the workforce, including a lack of formal STEM education, career guidance, and the process of transferring military credits and skills to college credits;
 (iv)identify barriers military spouses face in establishing careers in STEM fields; (v)describe the approaches that each participating agency will take to address administratively the barriers described in clauses (iii) and (iv); and
 (vi)identify any barriers that require Federal or State legislative or regulatory changes in order to be addressed.
 (3)Duties of OSTPThe Director of the Office of Science and Technology Policy shall encourage and monitor the efforts of the Federal agencies participating in the interagency working group to ensure that the strategic plan required under paragraph (2)(B) is developed and executed effectively and that the objectives of such strategic plan are met.
 (4)ReportThe Director of the Office of Science and Technology Policy shall— (A)not later than 1 year after the date of enactment of this Act, submit to Congress the strategic plan required under paragraph (2)(B); and
 (B)include in the annual report required by section 101(d) of the America COMPETES Reauthorization Act a description of any progress made in carrying out the activities described in paragraph (2)(B) of this subsection.
 (5)SunsetThe interagency working group under paragraph (1) shall terminate on the date that is 5 years after the date that it is established.